918 So. 2d 1045 (2006)
Delores MCFARLAND, Individually and on Behalf of Tristan Matthew Garrett
v.
SOUTHERN FARM BUREAU CASUALTY INSURANCE COMPANY, Louisiana Farm Bureau Casualty Insurance Company, Molly R. Carpenter, Winn Parish School Board and Coregis Insurance Company.
No. 2005-C-1564.
Supreme Court of Louisiana.
January 9, 2006.
*1046 In re Coregis Insurance Company;Defendant; Applying for Writ of Certiorari and/or Review, Parish of Winn, 8th Judicial District Court Div. 0, No. 38,156-03; to the Court of Appeal, Second Circuit, No. 39,612-CA.
Denied.
VICTORY, J., would grant.